Citation Nr: 1043354	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1988 to October 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the RO that 
declined to reopen the claim of service connection for a low back 
disorder.  

The reopened claim of service connection for a low back disorder 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  



FINDINGS OF FACT

1.  A May 1997 rating decision denied service connection for a 
low back disability; an appeal was not perfected.  

2.  The evidence added to the record since the previous decision 
does relate to a previously unestablished fact necessary to 
support the claim of service connection and does raise a 
reasonable possibility of substantiating such claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of service connection for a low back disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).

With respect to claim to reopen, the Board notes that the Court 
has held that, because the terms "new" and "material" in a new 
and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.  


Legal Criteria and Analysis

A May 1997 rating decision denied service connection for a low 
back disorder.  This rating action represents the last final 
decision on any basis as to the issue of service connection for a 
low back disorder.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; 
Evans v. Brown, 9 Vet. App. 273 (1996).

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The May 1997 rating decision was essentially based on a finding 
that that there was no evidence of a current disability.

The evidence considered at the time of this decision included the 
Veteran's service treatment records, which showed treatment on 
multiple occasions for low back pain in the 1990's.

Also considered at that time was an April 1997 VA examination 
that identified no low back pathology; thus, no diagnosis was 
given.

However, since the May 1997 decision, additional evidenced was 
received that addressed this fact and is adequate to reopen the 
claim for service connection.  The record contains January 2003 
and March 2006 private treatment records that document low back 
pathology.  

In particular, the X-ray studies revealed low left convex 
oscillation of the middle lumbar spine and initial chondrosis 
intervertebralis at L4-5 and L5-S1.  The Veteran also had a known 
herniated intervertebral disc at L5-S1 and osteochondrosis with 
intraspongious disc herniations at L1-2.

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

This evidence is new because it was not previously of record.  
The Board finds the evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim.  

In short, the record supports the Veteran's contention that he 
has a current low back disorder.  

When considered along with the service treatment records, the 
evidence raises a reasonable possibility of substantiating the 
claim.  

Accordingly, the additional evidence received since the May 1997 
rating decision is new and material and the claim of service 
connection for a low back disorder is reopened.  

  
ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for low back disorder, the appeal to 
this extent is allowed subject to further action as discussed 
hereinbelow.  


REMAND

As noted, the service treatment show that the Veteran's 
complained of low back pain on several occasions and post-service 
treatment records contain evidence of a current low back 
disorder.  Such evidence meets the low threshold requirement for 
obtaining an examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

A letter from Dr. J. K. states that he had treated the Veteran 
for a backache since 2002; however, these treatment records have 
not been associated with the claims file.  Since these records 
may contain evidence pertinent to the appeal, they should be 
obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain any 
outstanding clinical records referable to 
treatment for the claimed low back disorder 
since service, to specifically include any 
records from Dr. J. K.  If any of the 
records received indicate the need for 
additional development, then such should be 
undertaken.  

The Veteran also should be notified that he 
may submit medical evidence or treatment 
records in support of his claim.

2.  The Veteran then should be afforded a 
VA examination to ascertain the nature and 
likely etiology of the low back disorder.  

The claims folder should be made available 
to the examiner for review and complete 
testing should be performed.

Based upon the identified examination 
findings, the evidence of record, and the 
recorded assertions, the VA examiner should 
opine whether the Veteran has a current low 
back disability that at least as likely as 
not had its clinical onset in service or 
otherwise is due to an injury or another 
event of his period of active service.  The 
examiner must explain the rationale for the 
opinion.

If an opinion cannot be made without resort 
to speculation, the examiner must state so 
and clearly indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
that contains notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal 
and afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


